Van Wyok, J.
The action is to recover agreed commissions as a broker for sale by exchange of real property. Both parties requested the court a» direct a verdict for them respectively, and plaintiffs’ request was granted-This verdict will not be disturbed unless against the weight of evidence oi against the law. The proof is abundant as to the employment, amount agreed upon for the commissions, and that the plaintiff’s services secured the exchange, and that the defendant knew of the employment of plaintiff as broker for the exchange of the purchaser’s property. The plaintiff, his partner, and the purchaser all testify that defendant agreed to pay a fixed amount as commissions. The plaintiff and his partner testify as to the employment, and to the fact that plaintiff’s negotiations and efforts brought about the exchange. The purchaser testifies that he informed defendant’s agent, who was fully authorized, that plaintiff was his broker for the sale of his property which was exchanged. There is no exception in the case except to the refusal of the court to dismiss the complaint. The judgment and order appealed from are affirmed, with costs. All concur.